United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tuskegee, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1395
Issued: January 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2009 appellant filed a timely appeal of an April 7, 2009 decision of the Office
of Workers’ Compensation Programs denying her claim for compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury on August 12, 2008.
FACTUAL HISTORY
On August 13, 2008 appellant, then a 56-year-old housekeeper leader, filed a traumatic
injury claim alleging that on August 12, 2008 he injured his back assisting a worker handling
supplies. Appellant did not stop work.
On August 29, 2008 the Office advised appellant of the evidence necessary to establish
his claim and allowed him 30 days to submit such evidence. It requested a physician’s report

with an opinion on how the reported work incident caused or aggravated the claimed back injury.
He did not respond.
In an October 3, 2008 decision, the Office denied appellant’s claim finding the evidence
insufficient to establish that the event occurred as alleged. It found that there was no medical
evidence providing any diagnosis connected to the claimed event.
Appellant submitted a nurse’s note dated August 12, 2008, which listed appellant’s
complaint of low back pain. The nurse indicated that appellant had a military injury on his right
side. Appellant reported pushing a box when he injured his back on the right side. The nurse
diagnosed chronic low back pain and possible pulled muscle.
On October 10, 2008 appellant, through his representative, requested a telephonic
hearing, which was held on February 4, 2009.
In a January 30, 2009 report, Dr. Audrey Hodge, Board-certified in family medicine,
noted appellant’s complaint of knee pain, which had existed for several years. She also noted
that appellant had a previous history of low back pain. Appellant also complained of skin
blotches on his feet and decreased vision. Her findings included bilateral knee pain,
osteoarthritis, decreased vision, obesity, muscle spasm and post-traumatic stress disorder.
In an April 7, 2009 decision, an Office hearing representative affirmed the October 3,
2008 decision. She found that, although appellant established the incident occurred as alleged,
the medical evidence did not establish that the work incident caused a personal injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

2

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record supports that on August 12, 2008 appellant assisted a worker handling
supplies while in the performance of duty. However, the medical evidence does not establish
that assisting the worker caused or aggravated appellant’s alleged back condition.
A January 30, 2009 report from Dr. Hodge noted appellant’s complaint of knee pain, skin
blotches on his feet and decreased vision. She also noted a prior history of low back pain. After
Dr. Hodge examined appellant, she diagnosed bilateral knee pain, osteoarthritis, decreased
vision, obesity, muscle spasm and post-traumatic stress disorder. However, she did not address
the issue of causal relationship or discuss whether the August 12, 2008 work incident caused or
contributed to a diagnosed back condition. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.5 Appellant did not submit any other evidence from a
physician, which addressed causal relationship between assisting a worker handle supplies at
work and a back injury or condition. As noted, causal relationship is a medical issue. To meet
his burden of proof, appellant must submit medical evidence from a physician addressing how
the August 12, 2008 incident involving assisting a worker handle supplies caused or aggravated a
specific back condition.
The record also contains an August 12, 2008 note by a nurse who diagnosed chronic low
back pain and possible pulled muscle. However, nurses are not “physicians” as defined under
the Act. Their opinions are of no probative medical value.6
The Office notified appellant of the type of evidence necessary to establish his claim on
August 29, 2008. Specifically, it advised that appellant needed to submit a physician’s report
explaining how the alleged work incident contributed to his back condition. However, appellant
did not submit a reasoned medical opinion explaining how the August 12, 2008 work incident
caused or aggravated a diagnosed medical condition.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

6

Roy L. Humphrey, 57 ECAB 238 (2005). See 5 U.S.C. § 8101(2) (defining the term “physician”); see also
Charley V.B. Harley, 2 ECAB 208 (1949) (the Board held that medical opinion, in general, can only be given by a
qualified physician).

3

For these reasons, the Board finds that appellant did not meet his burden of proof to
establish his claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on August 12, 2008 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 7, 2009 is affirmed.
Issued: January 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

